DETAILED ACTION
1.	This action is in response the communications filed on 01/19/2021 in which claims 1, 3, 5, 6 and 7-10 are amended, and claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano (WO/2014/041826) in view of Kotecha (US 2015/0031381 A1).
In regard to claims 1, 5 and 6, Hisano teaches: a dataflow control apparatus comprising:
a device-side metadata storage unit (e.g., sensor side metadata DB) configured to store, for each of a plurality of devices, device-side metadata including at least information that indicates a specification of device data that the respective device is capable of providing; ("...a sensor-side metadata acquisition means for acquiring a sensor side metadata is information about sensor which outputs a sensing data …” —- [0012] lines 3-4; “… sensor side metadata DB661 … data structure shown in FIG. 12A. During DB contains information on the information and sensing data regarding sensor… there is a "(4) sensor ID, address" under "1. Attribute information of the sensor", thereby specifying the sensor.” — [0105] lines 1-3);
an app-side metadata storage unit (e.g., application side metadata DB) configured to store, for an application that uses data to provide a service, app-side metadata including at least information that indicates a specification of device data that the application requires to provide the service; (“… the application-side metadata is information about an application that provides a service using the sensing data management and application side metadata acquisition means …” — [0012] lines 4-5; “Application side metadata for each application is registered in the application-side metadata DB662. An example of the data structure shown in FIG. 12B. During DB information about sensing data required by the application, it includes the application itself information.”— [0106] lines 1-3);
a matching unit configured to extract a device from among the plurality of devices that is capable of providing device data that satisfies the specification of the device data that the application requires to provide the service, by matching the app-side metadata and the device-side metadata; and (“… a matching means for extracting the sensor capable of providing sensing data to meet the requirements of the application by performing the sensor side metadata and the app side metadata matching …” — [0012] lines 5-6; “… Sensor network server 6, matching the information about the information and the application relates to a sensor … Sensor Network server 6 acquires information from the sensor side metadata DB661 and the application-side metadata DB662 … Here, the meta data, for use in search and matching by the server, information about the attributes of the sensing data obtained by the sensor and the sensor (sensor side metadata), and, sensing data application itself and the application requires It refers to the information about the attributes (application side metadata) …”— [0097] lines 1-6);
a dataflow instructing unit configured to generate and transmit a dataflow control command that instructs transmission of the device data of the extracted device to the application, via internet, based on a result of the matching by the matching unit, (“… the sensor management apparatus, a data flow control command generating apparatus characterized by having, an instruction unit for transmitting the data flow control command identifying the extracted sensor and the application by the matching means.…” —  [0012] lines 6-8; “… Sensor network server 6 … performing data flow control as an indication of the sensor side …”— [0097] lines 1-2; “… If there is the application that matches the above S703, at step S704, the sensor network server to create a data flow control command, transmits the sensor network adapter…”— [0101] lines 3-4; “…The data flow control commands which characterize the present embodiment includes a data transmission source information, the information of the data transmission destination. That is a data flow control command, according to the result of the matching process, refer to the command information for circulating sensing data from appropriate sources to the appropriate users. …”— [0104] lines 5-8)
	Hisano does not teach, but Kotecha teaches: wherein, in response to the extracted device from among the plurality of devices being a virtual sensor that generates new data on a basis of device data obtained from two or more original devices of a plurality of real devices and outputs the generated new data as virtual sensing data, (Ktch., [0012] "In some implementations, each app device [a virtual sensor] may be associated with a particular application to process data [new data / virtual sensing data] gathered by particular sensor devices [two or more original devices of a plurality of real devices].") the virtual sensing data indicating contents different from contents indicated by the device data obtained from two or more original devices of a plurality of real devices, (Ktch., [0012] "As an example, app device 1 may process temperature measurements, gathered by sensor device 1 and/or sensor device 2, to identify an average temperature [contents different from contents indicated by the device data] over a particular amount of time and to identify when a temperature measurement exceeds a predetermined threshold.")
the dataflow instructing unit is configured to: transmit via internet, to the two or more original devices or an apparatus that manages the two or more original devices, (Ktch., [0076] "As shown in FIG. 6, process 600 may include receiving a command instruction (block 610). For example... the command instruction may include information that aggregator server 225 [the dataflow  instructing unit] may use to authorize user device 210 to communicate with app device 220 [an apparatus that manages the two or more original device] and/or sensor device 215 [the two or more original devices] in order to process the command instruction"; [0035] "Sensor network 240 may include one or more wired and/or wireless networks… sensor network 240 may include a local area network (LAN), a wireless LAN (WLAN)… the Internet… [via internet]") a first dataflow control command instructing transmission of device data from the two or more original devices (Ktch., [0077] "In some implementations, the command instruction may include information relating to a data record formed by sensor device 215. For example, the command instruction may include a data request for particular data records, associated with sensor device 215, that meet particular criteria."; [0078] "Additionally, or alternatively, the data request may include a request for data records gathered by multiple sensor devices 215 [from the two or more original devices] and/or processed by multiple app devices 220.") to the virtual sensor via internet; and (Ktch., [0012] "In some implementations, each app device [virtual sensor] may be associated with a particular application to process data gathered by particular sensor devices."; app device receives data from sensor devices.)
transmit via internet, to the virtual sensor or an apparatus that manages the virtual sensor, a second dataflow control command instructing transmission of the virtual sensing data from the virtual sensor (Ktch., [0078] "Additionally, or alternatively, the data request may include a request for data records gathered by multiple sensor devices 215 and/or processed by multiple app devices 220 [from the virtual sensor].") to the application via internet. (Ktch., [0022] "In some implementations, user device 210 may correspond to a web server device that may receive data gathered by sensor device 215 and/or processed by app device 220 [from the virtual sensor] and/or aggregator server 225 and may store the data for publishing to a web site [to the application] or the like.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hisano to incorporate the teachings of Kotecha by including an aggregator server. Doing so would allow the apparatus to process the command instruction independently of the service provider network and thereby reduce network load on the service provider network (Kotecha — [0014] lines 7-11).
Note that claim 5 recite the same substantial matter as claim 1 only differing in embodiment. The embodiment difference of by a computer is taught by Hisano ("… M2M cloud server 5 is responsible for overall management of the traffic control system of the present invention…" — [0049] line 2)
Note that claim 6 recite the same substantial matter as claim 1 only differing in embodiment. The embodiment difference of A non-transitory computer-readable storage medium storing a computer program, the computer program configured to cause a computer to execute the steps of is taught by Hisano ("… The hardware, the information processing unit (CPU), a memory, an auxiliary storage device (HDD, etc.), communication device, an input device, can be composed of a computer comprising a display device…" — [0049] lines 2-4)
In regard to claim 2, Hisano and Kotecha teach: The dataflow control apparatus according to claim 1, wherein, in response to the extracted device being a real device, (Hisano, See Fig. 8A; a real device corresponds to the sensor network adapter 63)
the dataflow instructing unit is configured to transmit, to the real device or an apparatus that manages the real device, (Hisano, "Sensor Network server 6 transmits a data flow control command as shown in FIG. 8B to the sensor network adapter 63 (Circled Number 3)…" — [0112] lines 1-2)
a third dataflow control command instructing transmission of the device data from the real device to the application. (Hisano, "… Command contents are as in FIG. 6B, it includes the destination information of the data. Sensor network adapter 63 that received command will be sent over the network 4 the sensing data from the sensor 631A (Circled Number 4) as the packet format designated by the predetermined header (circled numeral 5)…" — [0112] lines 2-4)
In regard to claim 4, Hisano and Kotecha teach: the dataflow control apparatus according to claim 1, wherein the device comprises a sensor that outputs sensing data (Hisano, “Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data.” — [0159] lines 1-3)
In regard to claim 8, Hisano and Kotecha teach: The dataflow control apparatus according to claim 2, wherein the device comprises a sensor that outputs sensing data (Hisano, “Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data.” — [0159] lines 1-3)
Claims 3, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano in view of Kotecha in further view of Kang (US 2007/0003213 A1).
In regard to claim 3, Hisano and  Kotecha do not teach, but Kang teaches: the dataflow control apparatus according to claim 1: wherein, the dataflow control command (e.g., broadcast streams) includes time information designating a time at which the device data to be transmitted is to be sensed or generated or a time at which the device data is to be transmitted, and (“… a plurality of broadcast streams each including time information” — [0025] lines 4-7; “In operation S210, a plurality of time information is extracted from the respective broadcast streams.  The plurality of time information is contained in predetermined portions of the respective reception device extracts time information from a broadcast stream in a predetermined approach that is compatible with a set of broadcast standards used by the broadcast transmission device to generate the broadcast streams.” — [0027] lines 4-8), 
the dataflow instructing unit is configured to set respective time information for the first dataflow control command and the second dataflow control command, such that sensing, generation or transmission of the device data based on the first dataflow control command is executed before generation or transmission of the virtual sensing data based on the second dataflow control command. ("...a plurality of error time information for the respective broadcast streams is calculated by comparing the respective time information with the reference time information.” — [0030] lines 1-4; “Referring to FIG. 4, in operation S400, time-recording time information … is loaded …” — [0041] lines 5-9; “In operation S410, the loaded time-recording time information is corrected with reference to the loaded error time information.” — [0042] lines 1-3; “… it is possible to time-record the broadcast program of the predetermined channel at the exact moment of time designated by the corrected time-recording time information.” — [0043] lines 7-10)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hisano in view of Kotecha to incorporate the teachings of Kang by including the time information in the dataflow control commands. Doing so would minimize various errors caused by errors among time information extracted from the respective broadcast streams when executing a time-dependent application program (Kang — Abstract lines 11-15).
In regard to claim 7, Hisano, Kotecha, and Kang teaches: the dataflow control apparatus according to claim 2, wherein, the dataflow control command (e.g., broadcast streams) includes time information designating a time at which the device data to be transmitted is to be sensed or generated or a time at which the virtual sensing data is to be transmitted (“… a plurality of broadcast streams each including time information” — [0025] lines 4-7; “In operation S210, a plurality of time information is extracted from the respective broadcast streams.  The plurality of time information is contained in predetermined portions of the respective reception device extracts time information from a broadcast stream in a predetermined approach that is compatible with a set of broadcast standards used by the broadcast transmission device to generate the broadcast streams.” — [0027] lines 4-8), 
and the dataflow instructing unit is configured to set respective time information for the first dataflow control command and the second dataflow control command, such that sensing, generation or transmission of the device data based on the first dataflow control command is executed before generation or transmission of the virtual data based on the second dataflow control command. ("...a plurality of error time information for the respective broadcast streams is calculated by comparing the respective time information with the reference time information.” — [0030] lines 1-4; “Referring to FIG. 4, in operation S400, time-recording time information … is loaded …” — [0041] lines 5-9; “In operation S410, the loaded time-recording time information is corrected with reference to the loaded error time information.” — [0042] lines 1-3; “… it is possible to time-record the broadcast program of the predetermined channel at the exact moment of time designated by the corrected time-recording time information.” — [0043] lines 7-10)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hisano in view of Kotecha to incorporate the teachings of Kang by including the time information in the dataflow control commands. Doing so would minimize various errors caused by errors among time information extracted from the respective broadcast streams when executing a time-dependent application program (Kang — Abstract lines 11-15).
In regard to claim 9, Hisano, Kotecha and Kang teach: The dataflow control apparatus according to claim 3, wherein the device comprises a sensor that outputs sensing data (Hisano, “Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data.” — [0159] lines 1-3)
In regard to claim 10, Hisano, Kotecha and Kang teach: The dataflow control apparatus according to claim 7, wherein the device comprises a sensor that outputs sensing data (Hisano, “Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data.” — [0159] lines 1-3)
Response to Arguments
Applicant's arguments filed on 01/19/2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 11 bottom, claim 1): “… (1) [[Kang]] Kotecha fails to disclose that the aggregator server 225 outputs the generated data as virtual sensing data, let alone virtual sensing data indicating contents different from contents indicated by data from the aggregator server 225 and the sensor device 215 and/or app device 220. (2) Moreover, Kotecha fails to disclose that the aggregator server 225 comprises a virtual sensor. Therefore, Kotecha necessarily further fails to disclose, inter alia, transmitting a dataflow to a virtual sensor instructing transmission of virtual sensing data via internet.” 
Examiner answers: The arguments do not apply to the new citation (Kotecha) being used in the current rejection. (1) An app device is the virtual sensor, and may process temperature from two or more sensors to generate an average temperature. [contents are different from contents obtained from original devices] (2) Moreover, the command instruction may include a data request for data records processed by app devices. [instructing transmission of virtual sensing data] Therefore, app devices in Kotecha teach the claimed invention.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Dutta (US20120197852A1) teaches aggregation layer 203 aggregates data from multiple sensor networks and performs in-network processing on the raw data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122

 /KAKALI CHAKI/ Supervisory Patent Examiner, Art Unit 2122